DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 9/1/2021 with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive. 
I. Independent Claim 1
Applicant Argues: Step 2A, Prong Two. The abstract ideas recited in claim 1 are integrated into a practical application. Under Prong Two of Step 2A, Examiners are to "evaluate whether the claim as a whole integrates the exception into a practical application of that exception.”
... 
The MPEP specifies that “[o]ne way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field.” MPEP 2106.04(d)(1). The system of claim 1 improves the functioning of computing systems used to manage supply chain data. More specifically, claim 1 addresses a computing system challenge for tracking a load across uncoordinated systems with heterogeneous data. Claim 1 as amended describes a system which utilizes electronic data interchange (EDI) messages to create a flexible service which can track a load based on various transactions which occur at various locations and times on different systems...
Accordingly, enhancing the use of EDI messages to better track a load provides a solution to a computing challenge for tracking a load across uncoordinated systems with heterogeneous data. At least these additional elements impose a meaningful limit on the abstract ideas recited in claim 1. Thus, the claim as a whole is more than a drafting effort designed to monopolize the exception. For at least these reasons, it is respectfully submitted that the abstract ideas of claim 1 are integrated into a practical application.
Examiner’s Response: The examiner respectfully disagrees.  The examiner notes that the of use of an EDI is noted to be an element that is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component (i.e., electronic exchange of information).   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the EDI falls under the breadth of merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).  Therefore the examiner finds this argument not persuasive.
Applicant Argues: Step 2B... Further, claim 1, as a whole, amounts to significantly more than the recited abstract ideas. The functionality of the movement ID service to link various EDI messages for different transactions from different supply chain systems is not well-understood, routine, or conventional in the field of supply chain data management. This is in contrast to typical systems, which required separate interactions with different computing systems in order 
Examiner’s Response:  The examiner respectfully disagrees.  The examiner notes that EDI falls under the breadth of well‐understood, routine, and conventional functions per MPEP 2106.05(d)(ii) that notes concepts of well‐understood, routine, and conventional functions include i.e., receiving or transmitting data over a network.  Further the examiner cites to newly noted evidence of Broussard et al. (US 2007/0038673) which states that in the background that many businesses use electronic data interchange (EDI) to send and receive business data including orders, invoices, and other transaction documents, see [0004], Background.  Broussard further use of web portal applications to allow access to such data (i.e., GUI) and that such portals provide means for sending and receiving EDI communications, see [0006], Background.  Therefore the examiner finds this argument not persuasive. 
II. Dependent Claim 4
Applicant Argues: The computer implemented method of claim 4 improves upon the functioning of computing systems used to manage supply chain data. The computer implemented method of claim 4 allows a user to track a load using data from separate, heterogeneous supply chain management computing systems on a single user interface. This simplifies the way in which a user can view the movement of the load across the supply chain in real time based on different transactions without having to access different supply chain systems. Accordingly, the additional elements of claim 4 impose meaningful limit on practicing the abstract idea. Many other implementations of the abstract ideas are possible and therefore the claim does not monopolize the abstract ideas. Thus, the abstract ideas of claim 4 are integrated into a practical application.

Applicant Argues: As discussed above with respect to Step 2A, Prong Two, claim 4 recites additional elements that provide improvements in the technical field of electronically managing shipping logistics. Therefore, it is respectfully submitted that the additional elements of claim 4 amount to significantly more than an abstract idea.
Examiner’s Response:  The examiner respectfully disagrees.  The examiner notes that single interface in a heterogeneous computer system falls under the breadth of well‐understood, routine, and conventional functions per MPEP 2106.05(d)(ii) that notes concepts of well‐understood, routine, and conventional fucntions.  Further the examiner cites to newly noted evidence of Broussard et al. (US 2007/0038673) which states that in the background that many businesses use electronic data interchange (EDI) to send and receive business data including orders, invoices, and other transaction documents, see [0004], Background.  Broussard further use of web portal applications to allow access to such data (i.e., GUI) and that such portals 
III and IV. Independent Claims 11 and 15
	Similar rationale for the Examiner’s Response is noted as per Claim 1 above. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more without significantly more. The claim(s) recite(s) generally recite concepts of linking information and publishing the information to a system.
More Specifically, Claim 11 and similarly Claim 1 and Claim 15 recite concepts of:
11. 


schedule a delivery of a load of one or more items from an origin to a destination within the retail supply chain, the delivery having a schedule ID provided 
establish

store the movement id in the record;
link, 
assign, 
link
before a trailer close event associated with the trailer occurs at the origin, assign a manifest ID generated by 
link
publish the movement ID and linked schedule ID, trailer ID, and manifest ID 

The Claim fails under the following groups of Abstract Ideas: Mental Processes and Certain Methods Of Organizing Human Activity.
Metal Processes - The claim generally recites concepts related to scheduling a delivery load, creating an “ID”, linking said ID, assigning further data and linking said further data, publishing said linked data, and finally displaying information that has been linked. These limitations, under its broadest reasonable interpretation, covers performance of the limitation in 
Certain Methods Of Organizing Human Activity -  The claim generally recites concepts related to scheduling a delivery load, creating “ID”, linking said ID, assigning further data and linking said further data, publishing said linked data, and finally displaying information that has been linked which generally fall under commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a processor, memory, applications/system use, data store, a GUI and further EDI to aid in performing the aforementioned concepts. The a processor, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, memory, applications/system use, data store, and further a GUI to perform the aforementioned concepts amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the examine cites to MPEP 2106.05(d)(ii) as evidence for such well‐understood, routine, and conventional functions i.e., receiving or transmitting data over a network, electronic recordkeeping, and storing and retrieving information in memory covers performance of a processor, memory, applications/system use, data store, and further a GUI.  
Further the examiner cites to Broussard et al. (US 2007/0038673) which states that in the background that many businesses use electronic data interchange (EDI) to send and receive business data including orders, invoices, and other transaction documents, see [0004], Background.  Broussard further use of web portal applications to allow access to such data (i.e., GUI) and that such portals provide means for sending and receiving EDI communications, see [0006], Background.  

The claims are not patent eligible.
Additionally, dependent Claim 2-8, 10, 12-15, and 16-20 define similar abstract ideas as noted in Claim 11 and similarly Claim 1 and Claim 15.  Therefore they are considered patent ineligible for the same reasons above.  Further, Claims 2, 4, 14, 18, and 20 recite similar elements of a API or GUI.  The examiner notes these elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.  Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself, see evidence in Step 2B above. The claims are not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627